                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TEOKA S. WILLIAMS,
              Plaintiff,

                                           Case No. 18-12522
v.                                         District Judge Victoria A. Roberts
                                           Mag. Judge Mona K. Majzoub

BEAUMONT HEALTH SYSTEM,
             Defendant.
    ________________________________/

       ORDER DENYING DEFENDANT’S MOTION TO CERTIFY
     ORDER FOR INTERLOCUTORY APPEAL AND FOR STAY OF
                 PROCEEDINGS [ECF No. 41]

      Beaumont Health System (“Beaumont”) reassigned Teoka Williams

(“Williams”) — formerly a nurse at Beaumont’s Dearborn hospital – after she

informed Defendant what a patient said concerning Williams: “I do not want

that black bitch taking care of me.” Williams claims Beaumont engaged in

race discrimination in violation of 42 U.S.C. § 1981, Title VII of the Civil

Rights Act of 1964, and Michigan’s Elliott-Larsen Civil Rights Act.

      The Court entered an order denying Beaumont’s motion for summary

judgment. Beaumont now moves to certify an order for interlocutory appeal

and stay the proceedings.

      A district court may grant permission to a party to appeal a non-final

order if: (1) the challenged directive “involves a controlling question of law”;

                                       1
(2) a “substantial ground for difference of opinion” exists regarding the

correctness of the decision; and, (3) an immediate appeal “may materially

advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

      A decision “involves a controlling question of law” if “resolution of the

issue on appeal could materially affect the outcome of litigation in the

district court.” In re Baker & Getty Fin. Services, Inc., 954 F.2d 1169, 1172

n. 8 (6th Cir. 1992).

      There are “‘substantial grounds for difference of opinion’ when there

is conflicting authority on an issue.” Serrano v. Cintas Corp., Nos. 04-

40132, 06-12311, 2010 WL 940164, at *3 (E.D. Mich. Mar. 10,

2010) (citing In re City of Memphis, 293 F.3d at 350-51). District courts in

this circuit have held that this occurs where: (1) an issue is difficult and of

first impression; (2) a difference of opinion exists within the controlling

circuit concerning the issue; or, (3) the circuits are split on the

issue. Id. (citing Gaylord Entm't. Co. v. Gilmore Entm't. Grp., 187 F. Supp.

2d 926, 956 (M.D. Tenn. 2001)).

      A careful examination of the record suggests that Beaumont’s claims

do not warrant interlocutory review by the Sixth Circuit Court of Appeals.

Beaumont does not present new evidence in support of its certification for

interlocutory appeal. Nor does it does it submit novel positions or


                                        2
arguments that have not been addressed and resolved in earlier

proceedings. Instead, Beaumont raises the same issues ruled upon by the

Court in its Order [ECF No. 30] and does not demonstrate a palpable error.

      Further, the court does not find there to be a controlling question of

law or one that, if resolved, could materially advance the ultimate

termination of this matter. Beaumont says its request for certification of an

immediate interlocutory appeal is based upon purely legal issues that might

materially advance the ultimate termination of this lawsuit if resolved by the

Sixth Circuit. The Court disagrees with Beaumont’s framing of the issues.

This case presents questions for the jury and a factual dispute over

whether Beaumont (1) directly discriminated against Williams and (2)

caused Williams to suffer an adverse employment action by altering the

terms and conditions of her employment.

      The legislative history of 28 U.S.C. § 1292(b) suggests that Congress

intended interlocutory appeals to be sparingly permitted. The Sixth Circuit

stated:

      It is to be used only in exceptional cases where an intermediate
      appeal may avoid protracted and expensive litigation and is not
      intended to open the floodgates to a vast number of appeals from
      interlocutory orders in ordinary litigation.




                                      3
Kraus v. Bd. of Cty. Road Commissioners of Kent County, 364 F.2d 919,

922 (6thCir.1966) (quoting Milbert v. Bison Laboratories, Inc., 260 F.2d 431

(3rd Cir.1958)).

      There is nothing exceptional about this case.

      Beaumont's motion for certification of issues for interlocutory appeal

is DENIED.

      IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: October 24, 2019




                                      4
